Citation Nr: 0620223	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	F. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a videoconfrence hearing 
before the undersigned acting Veterans Law Judge in July 
2003.  This appeal was previously before the Board and was 
remanded in March 2004 and March 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran did not engage in combat with the enemy, and 
his claimed stressor is not verified by the evidence of 
record.  

3.  Any current PTSD is not related to the veteran's active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, July 
2004 and March 2006 letters provided certain essential notice 
prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing and the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Moreover, the March 
2006 letter advised the veteran of the criteria for rating 
PTSD and those governing effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304; Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  Moreover, section 1154 
requires that a veteran have actually participated in combat 
with the enemy, meaning participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality, and does not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the case at hand, the veteran's VA and private post-
service medical records indicate that he currently suffers 
from PTSD.  Specifically, August 2003 and May 2004 statements 
from Dr. Weiss and a May-June 2004 psychological evaluation 
by Dr. Luongo note a diagnosis of PTSD secondary to 
witnessing a fragging incident, massive friendly fire and a 
bus stop blowing up.  A June 2005 VA examination report notes 
a diagnosis of PTSD secondary to witnessing a fragging 
incident.  Nevertheless, in order to establish service 
connection for PTSD, the veteran's diagnosis of PTSD must be 
based upon either participation in combat with the enemy or 
POW experiences or upon a verified in-service stressor.

The veteran's service personnel records do not suggest 
participation in combat.  According the veteran's official 
personnel file (OPF), he served at Phan Rang Air Base, 
Republic of Vietnam, from July 27, 1970 to July 25, 1971.  
His OPF and service medical records document his assignment 
to the 17th Special Operations Squadron, Pacific Air Forces, 
Phan Rang Air Base.  His OPF reflects that his Military 
Operational Specialty Code in Vietnam was 4313A, apprentice 
aircraft maintenance specialist.  There is also no evidence 
that he was awarded any combat decorations.  Because the 
record does not demonstrate that the veteran engaged in 
combat with the enemy, his alleged in-service stressors must 
be corroborated.

By way of testimony provided at hearings and written 
statements to the RO, the veteran has described three alleged 
in-service PTSD stressors.  The first is an alleged 
"fragging" incident which involved military police and 
occurred at his base sometime between June 1970 and July 1971 
and was allegedly witnessed by K.G.  Specifically, the 
veteran stated that he and K.G. heard an explosion as they 
were leaving the veteran's hooch and saw two individuals 
running either away from or into the hooch close to the 
veteran's.  The veteran stated that the individuals had just 
"fragged" the military police personnel who were in the 
barbecue area close to the hooch.  The veteran claimed to 
have seen the smoke and mist of blood in the air and "guys 
all messed up."  The second incident involved a rocket or 
mortar attack on a shuttle bus stop at his base sometime 
between June 1970 and July 1971.  With regard to this alleged 
stressor, the veteran submitted a photograph which allegedly 
shows the shuttle bus stop being cleaned up.  The last 
incident is unclear, but the veteran appears to be talking 
about a friendly fire incident involving a U.S. aircraft 
firing upon U.S. personnel, wherein a "large number" of 
Americans were killed.  In spite of repeated attempts by the 
RO in March 2001, January 2003, and July 2004 to obtain 
additional details regarding these events, the veteran 
provided no further details, such as dates or the names of 
individuals injured.  The veteran did state, by way of 
correspondence dated in April 2001, that he hadn't spoken to 
K.G. in over 31 years, that he did not know the unit the 
military police were in, and he could not recall the date of 
the bus stop attack.  In spite of the lack of detail provided 
by the veteran, the RO attempted to verify the events by 
contacting the Joint Services Records Research Center 
(JSRRC).  In December 2005, the JSRRC responded and stated 
that during the time that the veteran was physically present 
in Vietnam, there were three hostile attacks on the veteran's 
base in August 1970 and two hostile attacks in November 1970 
which resulted in a total of four people being injured.  The 
injuries were mostly minor.  No deaths were reported.  The 
JSRRC also noted that it could not confirm the alleged 
fragging incident.  No friendly fire casualties were 
confirmed by the JSRRC.  The RO also contacted the Air Force 
Office of Special Investigations (AFOSI) to inquire as to any 
records regarding the fragging incident.  In March 2006, the 
AFOSI contacted the RO and stated that it could not document 
the alleged fragging incident as it occurred over 25 years 
ago and their records are routinely destroyed after 25 years.  
With regard to the photograph that purports to show people in 
the act of cleaning up the bus stop area after the alleged 
attack, the Board notes that although the photo shows people 
in military uniforms, it is unclear where they are or what 
they are doing.  As to the incident regarding friendly fire, 
because the veteran did not provide any details as to time, 
place, and names of individuals involved, there was simply 
not enough information upon which such incident could 
possibly be verified.

The Board is aware that VA examiners have attributed PTSD to 
the veteran's military service based on the occurrence of 
alleged stressors.  However, credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

In sum, the veteran's alleged stressors have not been 
corroborated by the evidence of record.  There is no record 
of either a mortar or rocket attack on a bus stop or a 
fragging incident at the veteran's base.  These incidents are 
not confirmed by JSRRC or AFOSI records.  As the veteran did 
not engage in combat with the enemy and as the veteran's 
alleged stressors have not been corroborated, service 
connection for PTSD is not warranted in the present case.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for PTSD is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


